DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the ground" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the force which is exerted by the actuator" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the force which is exerted by the opposite actuator" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the ground" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 34-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  It is known from the prior art to use a pile support frame provided on an installation vessel, wherein the pile support frame is configured to support four piles in a square or diamond configuration and in a substantially vertical orientation and parallel to one another, and wherein the pile support frame is open to an upper side, allowing the four piles to be gripped and driven to a ground. However, none of the prior art discloses a pile connection assembly including an actuator and a pile connector, and a control device as claimed. Furthermore, none of the prior art discloses wherein the control device is configured for regulating at least the force which is exerted by the actuator which extends and the force which is exerted by the opposite actuator in order to let the pile which is pushed into the ground or seabed receive a greater force than the opposite pile of the square or diamond configuration; wherein the actuator which extends transfers the exerted push force into the bridge assembly and wherein said push force is transferred at least partially from the bridge assembly as a tension force and a bending moment into the two adjoining piles via the two adjoining pile connection assemblies. The invention allows for pressing of four piles in a square or diamond configuration wherein the abutment and leverage needed for transmitting pressing forces is generated by the bridging assembly and therefore will reduce noise compared to conventional driving operations as known in the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678